                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

MICHAEL SMITH,                                )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )                Case No. 3:15-cv-770-DGW
                                              )
KIMBERLY  BUTLER                 and      KENT)
BROOKMAN,                                     )
                                              )
       Defendants.                            )

                                              ORDER

WILKERSON, Magistrate Judge:

       Plaintiff is proceeding on two counts: In Count 1, he claims that Defendant Butler

retaliated against him by placing him in an undesirable cell after he made verbal complaints in the

Fall of 2014; and, in Count 2, he alleges that his due process rights were violated by Defendant

Brookman in relation to a November 20, 2014 disciplinary hearing (Doc. 99). Once summary

judgment was decided, counsel was recruited for Plaintiff (Doc. 105). Plaintiff was subsequently

permitted to depose Defendants (Doc. 127). Plaintiff also requested information on confidential

informants whose information was used to support the ticket that led to the disciplinary action

contained in Count 2 (See Docs. 130, 131). That issue, however, was not decided because the

parties subsequently informed the Court that the matter had settled (Doc. 140).

       After that notification, there was a dispute between Plaintiff’s counsel and Plaintiff on the

exact terms of the settlement agreement and counsel was permitted to withdraw (Doc. 142, 148).

Thereafter, Plaintiff, now proceeding pro se, objected to dismissal of this action and sought, in

part, a trial setting (Doc. 150). That motion was granted in part and this matter was set for trial to

occur on December 3, 2018 (Docs. 152, 153).



                                             Page 1 of 3
        Plaintiff now seeks recruitment of counsel (Doc. 154).         The Motion is DENIED.

Plaintiff has no constitutional nor statutory right to another Court-appointed attorney in this

matter. See Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir. 2007). In order to make such a

determination, the Court may consider, among other things, the complexity of the issues presented

and the Plaintiff’s education, skill, and experience as revealed by the record. Pruitt, 503 F.3d at

655-656. Ultimately, the Court must “take account of all [relevant] evidence in the record” and

determine whether Plaintiff has the capacity to litigate this matter without the assistance of

counsel. Navejar v. Iyiola, 718 F.3d 692, 696 (7th Cir. 2013). The record reveals that Plaintiff is

capable of representing himself as demonstrated by his many filing in this matter including his

response to the motion for summary judgment (Doc. 92). This matter is neither complicated nor

will require a lengthy trial.

        The only remaining motions are those that were terminated in light of settlement (Docs.

130, 135, 136, and 137). As to Defendants’ Motion to Exclude Information (Doc. 130), the

motion is hereby GRANTED.           Plaintiff seeks the identity of the persons who provided

information that was used to issue the disciplinary ticket that is related to Count 2. Plaintiff

argues that these confidential informants may in fact be fabricated and merely created to justify

Plaintiff’s conviction on the ticket. While the existence of such individuals may be tangentially

relevant to that claim, permitting such discovery would be inconsistent with Federal Rule of Civil

Procedure 26(b). Discovery has long since closed and this matter is set for trial. Permitting such

discovery, which presumably will require, at minimum, in camera inspection of security files and

potential written discovery and depositions, are not proportional to the needs of this case. Such

information implicates security concerns and, given the issues at stake and the burden and expense

of providing the discovery, the proposed discovery does not outweigh the likely benefit. Such



                                           Page 2 of 3
discovery can only delay this matter further. However, the parties may raise the relevance and

admissibility of such evidence at trial.

         The Clerk of Court is DIRECTED to reinstate the Motions in Limine (Docs. 135, 136, and

137) as pending. The motions will be determined at the Final Pretrial Conference.

         Due to a conflict on the Court’s calendar, the Jury Trial is continued to December 4, 2018

at 1:00 p.m. This matter is SET for a final pretrial conference on November 26, 2018 at 1:00

p.m. The parties shall submit a joint proposed final pretrial order (that Defendants shall prepare)

by November 19, 2018. If there is no agreement, the parties shall submit individual proposed

final pretrial orders by November 19, 2018. Proposed jury instructions are due the first day of

trial.

DATED: October 23, 2018




                                                     DONALD G. WILKERSON
                                                     United States Magistrate Judge




                                            Page 3 of 3
